Per Curiam.
On May 23, 1968, the defendant was tried in Recorder’s Court, without a jury, on the charge of felonious assault contrary to CL 1948, §750.82 (Stat Ann 1962 Rev § 28.277). He was convicted, and, on June 19, 1968, he was sentenced to a term of one to four years’ imprisonment. On appeal it is contended that the trial court abused its discretion in the examination of witnesses to the extent that the trial lost its adversary nature, and *343further, that the defendant was not afforded a presumption of innocence. The people have filed a motion to affirm the conviction.
"We have examined the record and we have discovered that the facts do not support the issues raised here on appeal. It is manifest.that the questions sought to be reviewed are unsubstantial and require no argument or formal submission.
The motion to affirm the conviction is granted.